Citation Nr: 1241817	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for the service-connected right ankle sprain residuals.

2. Entitlement to service connection for claimed arthritis of the knees, neck, spine, wrists, shoulders and feet, claimed as secondary to gonorrhea, an in-service anthrax vaccine, or the service-connected right ankle sprain residuals. 

3. Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for claimed arthritis of multiple joints and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The service-connected right ankle disability is shown to be manifested by pain, but no more than moderate limitation of motion.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a including Diagnostic Codes 5003, 5271 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in October 2007.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The October 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA medical records, private medical examination reports, a transcript of an April 2010 hearing with a Decision Review Officer (DRO), and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in September 2008 and June 2010.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the September 2008 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  

Based on this record, the Board concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing with a Veterans Law Judge.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. The Increased Rating Claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2012).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Veteran's service-connected right ankle disability is currently assigned a 10 percent rating under Diagnostic Codes 5271-5003.

Under Diagnostic Code 5003, degenerative arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  For the purpose of rating disabilities due to arthritis, the ankle is considered a major joint.  See 38 C.F.R. § 4.45 (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Diagnostic Code 5271 [ankle, limited motion of], calls for the assignment of a 10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  

The Board observes that under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

Terms such as "moderate" and "marked" are not defined in the Rating Schedule.  However, "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) at 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828. 

Diagnostic Code 5003, and by incorporation 5271, are deemed by the Board to be the most appropriate codes because they pertain specifically to the disability at issue (arthritis) but also because they provide specific guidance as to how symptoms of this disability are to be evaluated.  

The Board can identify nothing in the evidence to suggest that another Diagnostic Code would be more appropriate and the Veteran and his representative have not requested that another diagnostic code should be used. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5003 and, by incorporation, 5071.  

The Veteran was afforded a VA examination to determine the extent of his right ankle disability in September 2008.  After conducting an examination, the examiner reported that the Veteran's right ankle range of motion was 0 to 20 degrees of dorsiflexion and 0 to 30 degrees of plantar flexion.  The examiner noted that there was no right ankle joint instability, however, there was some "pain on palpation over the anteromedial maleolar area."  It was noted that he "[did] not need or use assistive devices."

In connection with a claim for state retirement benefits, the Veteran was afforded a private medical examination in July 2007.  This examination documented that the Veteran's right ankle range of motion was "within normal limits."  During the examination, the Veteran was able to ambulate without difficulty, however, he was observed to have difficulty walking on his heels. 

In a January 2009 private medical examination, J.A.C., D.O., stated that the Veteran had "full lower extremity range of motion" and that he "ambulate[d] with a nonantalgic gait."  While the examiner noted that the Veteran demonstrated 0 to 45 degrees of dorsiflexion and 0 to 70 degrees of plantar flexion, these measurements are clearly a typographic error as they far exceed the normal range of motion for the ankle.  As noted, Dr. J.A.C. reported that the Veteran had full range of motion in his lower extremities. 

During a February 2010 private physical examination, the Veteran was observed to have a normal gait and to be able to walk on his heels and toes. While the Veteran complained of "discomfort on palpation of the right distal ankle," he was observed to have a normal range of motion in his right ankle. 

During a June 2010 VA examination, the Veteran demonstrated 0 to 10 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion. 

Based on the above findings, the Board finds that the Veteran has a decreased range of motion of the right ankle, but that such is not sufficient to establish a marked impairment.  

As demonstrated, the Veteran had displayed nearly full range of motion based on plantar flexion and at least half the normal range for dorsiflexion.  

Accordingly, a marked limitation of motion has not been identified and the assignment of a 20 percent disability is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271.

As noted, in DeLuca 8 Vet.App. 202, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).

Here, during the September 2008 VA examination, the Veteran complained that he experiences flare-ups with cold or damp weather, during changes in the weather, after prolonged walking, and with any stair use.  Repetitive motion testing did not, however, identify any additional functional limitation in the Veteran's right ankle.  It was noted that the Veteran "[did]not seem to have a significant mechanical right ankle injury, but seems to have a problem with pain management." 

Similarly, during the June 2010 VA examination, the Veteran was noted to have "no change in pain [or] range of motion or any other symptoms" following repetitive testing. 

During an April 2010 hearing with a Decision Review Officer (DRO), the Veteran testified that he would use a cane when needed for walking. See the hearing transcript, page 3. 

The Veteran also complained of having instability, swelling, fatigability and pain. See the hearing transcript, pages 3-6.  He reported that, after a hard day's work, his ankle would flare up. Id at 6. He also reported being able to walk half a block before he began to feel pain. Id at 5. 

Lay testimony is competent to establish the presence of observable symptomatology. See Falzone v. Brown, 8 Vet.App. 398, 405 (1995)(lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992)(lay person may provide eyewitness account of medical symptoms). The Veteran is competent to present evidence of persistent pain on use of the right ankle.

The Board has no reason to doubt that the Veteran experiences pain, weakness and swelling in his right ankle.  Indeed, right ankle pain was documented during both VA examinations and his private medical examinations.  As noted, however, the competent and credible evidence of record indicates that these symptoms do not result in any additional functional impairment.  

In fact, both the September 2008 and June 2010 VA examiners noted the Veteran's complaints and stated that he did not experience any additional functional impairment following repetitive testing. 

While the Board has considered the Veteran's statements concerning instability, swelling, fatigability and pain, the evidence of record does not demonstrate that he experiences any additional functional limitations following repetitive use.  Hence, a disability rating in excess of 10 percent is therefore not warranted.

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2012).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the service-connected right ankle disability.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed, the symptomatology, which is manifested predominately by pain and a limitation of motion, is contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.






ORDER

An increased rating in excess of 10 percent for the service-connected right ankle sprain residuals is denied.



REMAND

For the following reasons, the Board finds that the issues of service connection for arthritis of multiple joints and entitlement to a TDIU rating must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran is seeking service connection for arthritis of multiple joints, to include as secondary to the service-connected right ankle sprain.  He also claims that this disability is due to his in-service anthrax vaccination or gonorrhea. See a May 2006 and November 2006 statement. 

The Veteran was afforded a VA examination to determine the etiology of his arthritis in June 2010. After a review of the claims file and an examination, the VA examiner stated that "arthritis in the shoulders, hips, [and] knees, ha[d] [not] been documented by X-ray" studies.  It was further noted that "[t]he multiple arthralgias [were]not likely related to his right ankle.  No definitive diagnosis of any arthritis in any other joint ha[d] been made and arthritis [did] not move around.  Any other arthritis would not likely be related to his right ankle but a naturally occurring phenomenon." 

As an initial matter, the Board notes that, while the VA examiner stated that arthritis had not been documented, the record indicates that the Veteran was diagnosed with arthritis in the right shoulder in December 2000, the wrists in November 2004, the right foot in February 2005, and the left knee in April 2006.  

Accordingly, the examiner's opinion appears to be based, in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).

In addition, the VA examiner did not comment on the relationship, if any, between his currently diagnosed arthritis and his in-service anthrax vaccination or gonorrhea. 

Under these circumstances, the Veteran should be afforded a new VA examination to determine the nature of his claimed arthritis of multiple joints and whether any identified disability had its clinical onset in service, is otherwise related to active duty (to include the in-service anthrax vaccine or gonorrhea) or is due to, or aggravated by, the service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012).

Finally, the Board notes that the TDIU claim is inextricably intertwined with the Veteran's service connection claim, as the resolution of that claim might have bearing upon the claim for TDIU. 

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. 

Accordingly, the issues of service connection for arthritis of multiple joints and entitlement to a TDIU rating are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his arthritis since June 2010.  The Board is particularly interested in records of pertinent treatment that the Veteran may have received at the Cleveland VAMC.

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

2.  Then, the RO should have the Veteran scheduled for an appropriate VA examination to determine the nature, extent, and etiology of the claimed arthritis of multiple joints.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished, and the results should be annotated in the evaluation report.  

The examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has a disability manifested by arthritis of multiple joints that (1) had its clinical onset in active service, (2) otherwise is related to an event or incident of active service, to include any in-service gonorrhea or anthrax vaccine or (3) was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right ankle disability.  If the Veteran is found to have an arthritis disability that is aggravated by his right ankle sprain residuals, the examiner should quantify the approximate degree of aggravation.

Complete rationale should be provided for all opinions expressed.  

3.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


